Citation Nr: 0632349	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus.  

3.  Entitlement to service connection for arthritis of the 
lumbar spine, to include as secondary to service-connected 
residuals of a fracture to the third and fourth metatarsals 
of the left foot with arthritis.  

4.  Entitlement to service connection for arthritis of the 
left ankle, to include as secondary to service-connected 
residuals of a fracture to the third and fourth metatarsals 
of the left foot with arthritis.  

5.  Entitlement to an increased disability evaluation for 
service-connected residuals of a fracture to the third and 
fourth metatarsals of the left foot with arthritis, currently 
rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) based upon the appeal of rating decisions of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  Specifically, a November 2001 rating decision 
denied the veteran's claims of entitlement to service 
connection for arthritis of the lumbar spine and entitlement 
to service connection for arthritis of the left ankle; a 
November 2002 rating decision denied the claim of entitlement 
to an increased disability rating for service-connected left 
foot disorder, currently rated as 10 percent disabling; and a 
July 2004 rating decision determined that new and material 
evidence was not received to reopen previously denied claims 
of entitlement to service connection for bilateral hearing 
loss, and entitlement to service connection for tinnitus.  
The veteran perfected appeals of the foregoing decisions.  

In August 2006, the veteran appeared at a travel Board 
hearing at the RO conducted by the undersigned Veterans' Law 
Judge.  The transcript of that hearing has been associated 
with the claims file, and the case is now ready for appellate 
review.  

The issue of entitlement to service connection for arthritis 
of the lumbar spine, to include as secondary to service-
connected residuals of a fracture to the third and fourth 
metatarsals of the left foot with arthritis, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  In a June 2000 rating decision the RO determined that new 
and material evidence following a July 1998 rating decision 
denying entitlement to service connection for defective 
hearing and tinnitus had not been submitted; the veteran was 
duly notified of the decision by a letter dated in June 2000, 
but did not enter notice of disagreement with this decision 
within one year of such notice.  

2.  The evidence associated with the claims file subsequent 
to the June 2000 RO decision is neither cumulative nor 
redundant, and by itself or in connection with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for hearing loss and entitlement to 
service connection for tinnitus. 

3.  The competent and probative evidence of record supports 
the finding that there is a relationship between the 
veteran's current hearing loss and tinnitus and his period of 
service.  

4.  The veteran does not currently have arthritis of the left 
ankle.  

5.  Service-connected residuals of a fracture to the third 
and fourth metatarsals of the left foot with minimal 
degenerative arthritic changes is productive of no more than 
moderate impairment, with subjective complaints of chronic 
left foot pain, and objective evidence of a slight limp, a 
reduction in size, and generalized pain and tenderness over 
the metatarsals of the left foot, without swelling, 
deformity, functional loss of use, or limitation of motion.  


CONCLUSION OF LAW

1.  The RO's June 2000 rating decision denying the reopening 
of the claims of entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for tinnitus is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2006).  

2.  The evidence received subsequent to the RO's June 2000 
rating decision is new and material, and the requirements to 
reopen the claims of entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for tinnitus have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1103 (2006).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

4.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

5.  The criteria for entitlement to service connection for 
arthritis of the left ankle have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).

6.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a fracture to the third and fourth 
metatarsals of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5283, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
left ankle arthritis, entitlement to an increased disability 
rating for service-connected residuals of a fracture to the 
third and fourth metatarsals of the left foot with arthritis, 
and the reopening of previously denied claims of entitlement 
to service connection for bilateral hearing loss and 
entitlement to service connection for tinnitus on the basis 
of new and material evidence.  The specific allegations of 
each of these claims will be set out below.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze each of the veteran's claims that have been properly 
developed.

VA's Duties to Notify and Assist the Claimant

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was done, as a duty to assist 
letter in April 2002 preceded the rating decision of November 
2002, and a duty to assist letter in January 2004 preceded 
the rating decision of July 2004.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In the April 2002 and January 2004 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of two detailed 
January 2003 statements of the case, an August 2005 
supplemental statement of the case, and a January 2006 
supplemental statement of the case issued during the pendency 
of this appeal, of the pertinent law, and what the evidence 
must show in order to substantiate his claims.  It is 
therefore found that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
foregoing statements of the case contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2006).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

With respect to the duty to assist the veteran in obtaining 
evidence in support of his claim, it does not appear that 
there are any additional pertinent treatment records or other 
evidence to be requested or obtained.  The RO obtained 
evidence as it was identified by the veteran.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that either needs to be or can be 
obtained.  With respect to the issues that will be addressed 
and not remanded in this decision, at his August 2006 Board 
hearing, the veteran indicated that no additional evidence 
was available as to each of those issues.  

It is noted further that the veteran was afforded pertinent 
VA medical examinations in May 2001, October 2002, and 
September 2003 for the purpose of determining the nature and 
etiology of the disorders at issue.  The reports of the VA 
examinations were associated with the claims file.  There is 
no indication that an additional examination would provide 
any more probative or relevant evidence than is already of 
record.  Further examination is not necessary for the proper 
adjudication of the veteran's claim.

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record or previously sought, which would need 
to be obtained for a fair disposition of this appeal.  For 
these reasons, any failure in the timing or language of duty-
to-assist notice by the RO discussed above constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims 
adjudicated on appeal herein.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The veteran was 
provided such notice in a letter from the RO dated in March 
2006.  The Board will proceed with the adjudication of the 
veteran's claims.  

New and Material Evidence 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In a July 1988 rating decision, the RO denied entitlement to 
service connection for defective hearing and tinnitus; the 
veteran was notified of the decision by a letter dated August 
3, 1988, but did not file a notice of disagreement with this 
decision within one year of such notice.  The decision 
therefore became final.  

In a June 2000 rating decision, in denying the veteran's 
claims, the RO determined that new and material evidence had 
not been received to reopen the previously denied claims of 
entitlement to service connection for defective hearing and 
tinnitus.  The veteran was notified of the decision by a June 
2000 letter, but did not file a notice of disagreement with 
this decision within one year of such notice.  This decision 
therefore became final.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

In this case, in the July 2004 decision at issue, the RO 
determined that the new and material evidence had not been 
presented, and did not reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
and entitlement to service connection for tinnitus.  The 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's June 2000 rating decision is neither cumulative 
nor redundant, and by itself or in connection with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claims of service 
connection for bilateral hearing loss and service connection 
for tinnitus.  

The basis for the initial denial of service connection in 
August 1988 was that there was no evidence of hearing loss in 
service or of sensory hearing loss during the presumptive 
period following the veteran's separation from service, and 
that current findings of hearing loss are too remote in time 
from service to be related to service.  The basis for the 
denial of the veteran's request to reopen his claims in June 
2000 was that new and material evidence had not been 
received.  

The new evidence associated with the claims file subsequent 
to the June 2000 RO decision includes the report of a 
September 2003 VA Audiology Consult and a report of an August 
2005 Audiology Assessment.  The September 2003 Audiology 
Consult reflects the history provided by the veteran of noise 
exposure from artillery during the Korean War, followed by a 
40 year post-service history of factory-based occupational 
noise exposure, and a constant tinnitus since the 1950's.  
Audiometry testing resulted in a diagnosis of moderately 
severe to severe sensorineural hearing loss bilaterally.  The 
VA Audiologist opined that it is at least as likely as likely 
as not that service-connected noise exposure contributed to 
the veteran's hearing loss and tinnitus.  

The August 2005 Audiology Assessment also reflected the 
history provided by the veteran of noise exposure from 
artillery during the Korean War, followed by a 40 year post-
service history of factory-based occupational noise exposure, 
and no significant recreational noise exposure, but a 
constant tinnitus since service.  Audiometry testing resulted 
in a diagnosis of moderately severe to severe high frequency 
sensorineural hearing loss bilaterally.  The VA Audiologist's 
impression was that both the hearing loss and the tinnitus 
are likely as not related to the veteran's history of 
military noise exposure.  

The Board finds that the noted evidence received subsequent 
to the RO's June 2000 rating decision denial is new and 
material as it provides medical evidence that the current 
disabilities at issue, bilateral hearing loss and tinnitus, 
are related to the veteran's service.  As a result, the 
requirements to reopen the claim of entitlement to service 
connection for bilateral hearing loss, and entitlement to 
service connection for tinnitus have been met.  Accordingly, 
the veteran's claims are reopened.   

Service Connection for
Bilateral Hearing Loss and Tinnitus

As set forth above, the Board reopened the veteran's claims 
for service connection for hearing loss and tinnitus.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  

Service connection for sensorineural defective hearing may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In order for hearing loss to be considered a disability for 
VA purposes entitling the veteran to compensation benefits 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2004), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  The United States Court of 
Appeals for Veterans Claims (Court) held in Hensley v. Brown, 
5 Vet. App. 155 (1993), that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at the time of separation from service.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the current claimed 
bilateral hearing loss and tinnitus.  

The August 2005 VA audiometric examination report discloses 
that the veteran's hearing acuity was measured as having 
average pure tone threshold loss of 41.25 decibels and a 
speech recognition score of 96 percent in the right ear, and 
average pure tone threshold loss of 38.75 decibels and a 
speech recognition score of 6 percent in the left ear.  This 
resulted in diagnoses of moderately severe to severe 
sensorineural hearing loss bilaterally.  The Board finds for 
the current existence of the claimed bilateral hearing loss.  
38 C.F.R. § 3.385 (2006).  The VA audiometric examiner's 
impression also included tinnitus.  The Hickson element (1) 
has therefore been satisfied as to bilateral hearing loss and 
tinnitus.  

With respect to Hickson element (2), service medical records, 
including a September 1954 separation examination report, 
show no record of hearing loss or tinnitus in service.  
Audiology examination upon separation produced normal 
findings.  There were no treatment records dated within the 
first post-service year.  

The Board notes, however, that the veteran is competent to 
report that he was exposed to sustained acoustic trauma from 
weapons fire in service because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Moreover, the claims file is replete with documentation that 
the veteran served with an Army artillery unit, including a 
tank commander in Korea during the Korean War.  Further, 
several of the veteran's service comrades submitted 
statements corroborating the veteran's allegations of 
exposure to acoustic trauma during service from artillery.  

The question for consideration is whether the veteran 
sustained an injury to his ears in service that resulted in a 
current disorder.  Applying the Hickson analysis, the Board 
concludes that there was an in-service injury to the 
veteran's ears in the form of acoustic trauma from sustained 
artillery weapons fire at close proximity, and that the 
veteran has a current bilateral hearing loss disorder and 
tinnitus.  Hickson elements (1) and (2) are accordingly met.  

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the competent evidence supports the 
finding that the current diagnosed bilateral hearing loss and 
tinnitus are etiologically related to an in-service injury.  
Specifically, two separate VA Audiologists, in the September 
2003 Audiology Consult and the August 2005 Audiology 
Assessment described above, each concluded that the veteran's 
hearing loss and the tinnitus are as likely as not related to 
his history of military noise exposure.  It is significant to 
note that the veteran's history set out in each of these 
reports not only referenced the veteran's military noise 
exposure, but a 40 year post-service history of industrial 
noise exposure.  Further, the Audiologist who prepared the 
August 2005 Audiology Assessment provided medical reasons and 
bases as to why the veteran's military acoustic trauma had a 
causative effect on his current hearing acuity even in the 
face of the 40 year history of intervening industrial noise 
exposure.  The Audiologist explained that the veteran's steep 
configuration of hearing loss is more typical of acoustic 
trauma related to weapons fire, rather than steady machinery-
type noise.  

Essentially, the history provided by the veteran to the VA 
Audiologists appeared to reflect his history of noise 
exposure in service even though no hearing loss was shown at 
discharge from service.  As noted above, however, where 
hearing was within normal limits on audiometric testing at 
the time of separation from service, service connection for a 
current hearing disability is not necessarily precluded.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Thus, the Board concludes that the competent evidence in this 
case supports the finding that the veteran currently has 
bilateral hearing loss and tinnitus that are related to the 
in-service injury of acoustic trauma.  Thus, the Board 
concludes that the claim for service connection for bilateral 
hearing loss and the claim for service connection for 
tinnitus are supported by the evidentiary record thereby 
warranting entitlement to a grant of service connection for 
these disorders.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service Connection for Arthritis of the Left Ankle

The veteran contends that he has arthritis of the left ankle 
that was caused by his service-connected left foot disorder.  
At his August 2006 hearing, he testified that he first 
experienced problems with his left ankle 20 or 30 years 
prior.  He indicated that he does not get treatment for his 
left ankle, but does take the medication, Celebrex, which 
tends to relieve the pain.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The veteran expressed the opinion that he currently has 
arthritis of the left ankle, and that it is related to his 
service-connected left foot disorder.  Service connection may 
be granted if the evidence establishes that the claimed 
disability is related to service.  Applying the Hickson 
analysis, the initial question is whether there is evidence 
of the current claimed arthritis of the left ankle.  While 
the Board is sympathetic to the veteran's assertions that he 
currently has left ankle arthritis related to service, he is 
not qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of the diagnosis 
or etiology of a disorder.  The Court has held, however, that 
lay persons, such as the veteran, are not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the category of supporting medical authority from those 
who do have the requisite medical background, the veteran 
offered into evidence a medical opinion signed by his private 
physician, R.S.R., Jr., M.D., dated in November 2000.  In the 
statement, Dr. R.S.R. wrote that he suspected that the 
veteran has osteoarthritis of the left foot and ankle 
secondary to the chronic fractures he sustained in the 
military.  

In June 2001, the RO requested that Dr. R.S.R. provide a 
rationale for his opinion.  
In August 2001 statement, Dr. R.S.R. noted that the veteran 
has developed osteoarthritis of the left foot, but did not 
mention arthritis in the left ankle.  

In the analysis of the probative value of the Dr. R.S.R.'s 
November 2000 opinion, it is important to note the words used 
in the opinion.  The words are intrinsically speculative, as 
evidenced by the use of the phrase "I suspect."  This 
phrase offers just as much doubt as support for the 
proposition of the existence of left ankle arthritis.  In 
Bloom v. West, 12 Vet. App. 185 (1999), the Court held that a 
physician's opinion that the veteran's time as a prisoner of 
war "could have" precipitated the initial development of a 
lung condition, by itself and unsupported and unexplained, 
was "purely speculative".  Just as significantly, it is 
important to note that when it was called to his attention by 
the RO that the arthritis in the left ankle had not been 
found, Dr. R.S.R. did not reassert its existence in a 
subsequent statement on the subject.  

On the other hand, the medical evidence against the veteran's 
claim consists of the reports of a May 2001 VA orthopedic and 
foot examination, and October 2001 VA Addendum to the May 
2001 foot examination.  In the report of the May 2001 
examination, it was noted that the veteran's claims file had 
been reviewed in conjunction with the examination.  In terms 
of medical history and subjective complaints, it was stated 
that the veteran had broken his left foot jumping off a tank 
while serving in Korea in 1953.  The veteran had noted a 
little bit of smallness in the left foot, compared with the 
right.  He reported some chronic pain with it, and reported 
occasionally getting some ankle pain with it as well.  
Physical examination of the left ankle did not show any pain 
or tenderness.  The veteran could dorsiflex to 20 degrees, 
and plantar flex to 45 degrees.  There was no swelling, 
deformity or instability noted or identified.  The resulting 
pertinent diagnosis was a normal left ankle.  In the October 
2001 addendum, it was noted that the veteran's left ankle was 
normal on examination, and that no arthritis was found on x-
ray.  

Based upon a review of the evidence in the claims file, 
including the foregoing medical evidence, the Board must 
conclude that the preponderance of the competent and 
probative evidence serves to contradict the veteran's 
contention that he currently has left ankle arthritis.  

The only medical evidence in support of the veteran's claim, 
that offered by his private physician, is deemed speculative 
at best.  Critically, the May 2001, VA examination was 
conducted for the express purpose of determining whether the 
veteran has left ankle arthritis, and determined that he did 
not.  This examination was conducted based upon a complete 
review of the record, and the physical examination of the 
veteran, including an x-ray study.  It included ample 
rationale for the conclusion reached.  The Board finds this 
examination to have been highly probative of the question of 
the current existence of left ankle arthritis.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for left ankle arthritis, where, as in the present 
case, the preponderance of the evidence fails to demonstrate 
that the veteran currently has the claimed disability.  The 
criteria for a valid claim for the disability at issue, 
therefore, have not been met in this case.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer at 225.  While the Board acknowledges that the 
veteran may have intermittent pain in the left ankle, and is 
sympathetic to the veteran's assertions that he currently has 
the claimed disability, again, he is not qualified to render 
a medical opinion and his statements cannot serve as 
competent medical evidence of a current diagnosis of the 
disorder at issue.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran currently has the claimed disorder, left ankle 
arthritis.  Clearly, the preponderance of the evidence is 
against the claim.  Thus, the Board concludes that the 
veteran's claim for service connection for left ankle 
arthritis must be denied.

Increased Rating for Left Foot Disorder

The veteran contends that the level of disability related to 
his service-connected residuals of a fracture of the third 
and fourth metatarsals of the left foot, with arthritis, is 
higher than warranted by a 10 percent rating, thus entitling 
her to an increased disability evaluation.  He testified at 
the hearing before the Board that his left foot is a size and 
three quarters smaller than his right foot, and that he has 
trouble buying shoes.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2006), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2006).

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20 (2006).  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

The RO has rated the veteran's left foot disability under 
Diagnostic Code (DC) 5283 the applicable Code for malunion or 
nonunion of the tarsal or metatarsal bones.  The Board will 
also consider DC 5284, the applicable code for other 
disorders of the foot.  A 10 percent rating under DC 5283 or 
DC 5284, respectively, requires moderate malunion or nonunion 
of the tarsal or metatarsal bones or moderate residuals of 
foot injuries.  Moderately severe malunion or nonunion of the 
tarsal or metatarsal bones, or moderately severe residuals of 
foot injuries warrants a 20 percent evaluation.  A 30 percent 
evaluation is warranted under DC 5283 or DC 5284 with severe 
malunion or nonunion of the tarsal or metatarsal bones, or 
severe residuals of foot injuries.

The words "severe" and "moderate" are not defined in the VA 
Schedule for Rating Disabilities.  Rather it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.

The report of the May 2001 VA feet examination noted in terms 
of medical history and subjective complaints, that the 
veteran had broken his left foot jumping off a tank while 
serving in Korea in 1953.  The veteran had noted a little bit 
of smallness in the left foot, compared with the right.  He 
reported some chronic pain with it, namely, aching, soreness 
and pain in the foot.  No surgery or bracing had been used, 
but the veteran reportedly uses a cane part-time.  No 
specific flare ups were noted.  There were reported some 
endurance problems with prolonged standing and walking 
activity.  

Upon examination, the veteran was described as ambulating 
with a cane and a slight limp on the left side.  His left 
foot was just slightly smaller than the right side.  He had 
generalized pain and tenderness over the metatarsals of the 
left foot, but no other swelling or deformity was noted.  The 
veteran was able to raise onto his toes and onto his heels 
holding on for support.  The diagnosis was residual fracture 
of the left foot.  Contemporaneous X-rays of the left foot 
resulted in a diagnostic impression of minimal degenerative 
arthritic changes of the first metatarsophalangeal joints and 
some of the inter phalangeal joints of the left foot.  

The veteran submitted a statement from his private 
podiatrist, C.A.P., D.P.M., dated in February 2002.  In the 
statement, Dr. C.A.P. described the veteran's left foot 
problems in terms of some generalized foot pain consistent 
with an Achilles tendonitis.  He noted that the veteran's 
left foot was a size smaller than his right foot, and there 
was some early arthralgia in his left foot, with somewhat of 
an antalgic gate and early osteoarthritis.  Dr. C.A.P. noted 
that it was fortunate for the veteran that his foot pain 
seemed relatively limited and something that he could 
tolerate at this point.  The doctor noted that as time 
progresses it will become a little worse, but at least at 
this point and time, the veteran was doing fairly well as far 
as his foot goes.  

The results of the October 2002 VA feet examination were 
consistent with the earlier May 2001 examination in that the 
veteran was seen ambulating with a cane for support; he had a 
slight limp on his left leg; there was no signs of swelling 
or deformity; but there was tenderness over the metatarsals 
and metatarsometatarsal bones and joints.  The veteran again 
was able to raise onto his toes and heels and partially 
squat.  The diagnosis was residual fracture of the left foot 
with arthritis.  

After reviewing the evidence on file, it is the conclusion of 
the Board that a higher rating is not warranted at this time.  
Specifically, while a diagnosis of residual fracture of the 
left foot with arthritis is shown, there is no indication of 
a moderately severe malunion or nonunion of the tarsal or 
metatarsal bones, or moderately severe residuals of a foot 
injury.  There is no indication of functional loss of use of 
the foot or limitation of motion of the foot.  While the 
veteran has reported chronic left foot pain and walks with a 
slight limp, it is significant to note that he is able to 
raise onto his toes and heels.  Objectively, generalized pain 
and tenderness over the metatarsals of the left foot, but no 
other swelling or deformity was noted.  The veteran's own 
physician has indicated that the veteran's foot pain seemed 
relatively limited; he described the veteran as doing fairly 
well as far as his left foot goes.  These manifestations are 
clearly productive of no more than moderate residuals, and do 
not approach or approximate moderately severe malunion or 
nonunion of the tarsal or metatarsal bones, or moderately 
severe residuals of a foot injury.  Therefore, there is no 
basis for a higher rating at this time under either DC 5283 
or 5284.

The Board also considered whether the veteran's left foot 
disorder may warrant a higher evaluation under any other 
potentially applicable Diagnostic Code appropriate to the 
evaluation of the foot.  To that end, it is noted that the 
criteria for an evaluation in excess of 10 percent under DC 
5276, by analogy to flatfoot would require pathology such has 
marked deformity, pain on manipulation, swelling, or 
callosities.  These have not been shown.  By the same token, 
the criteria for a rating under in excess of 10 percent under 
DC 5278 as analogous to claw foot, such as all toes tending 
to dorsiflexion, shortened plantar fascia, or marked 
tenderness under the metatarsal heads have also not been 
shown.  

As noted above, traumatic arthritis of the left foot has been 
associated with and made a part of the veteran's service-
connected left foot disorder.  Thus, the Board has considered 
whether a separate compensable evaluation may be made for 
arthritis under Diagnostic Code 5003 and 5010.  

Where evaluations for distinct disabilities resulting from 
the same injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, DC 5003, Note (1).

As noted above, X-rays of the left foot resulted in a 
diagnostic impression of minimal degenerative arthritic 
changes of the first metatarsophalangeal joints and some of 
the inter phalangeal joints of the left foot.  Clearly, there 
are X-ray findings of involvement of two or more minor joint 
groups of the left foot.  Moreover, there is an absence of 
limitation of left foot motion.  On two objective 
examinations, the veteran was able to raise onto his toes and 
heels and partially squat.  However, as noted above, 
limitation of motion has been considered under the evaluation 
already assigned under Diagnostic Codes 5283 and 5284.  To 
assign a separate evaluation attributable to arthritis is not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, Diagnostic Code 5003 and following notes.

In addition, a rating higher than that already assigned, 
based on functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995). The Board notes that the medical 
evidence shows subjective complaints of chronic pain in the 
left foot and the veteran walking with a slight limp.  That 
same evidence also gives no indication of functional loss of 
use of the foot.  The veteran's present level of disability, 
including complaints of chronic pain causing functional 
impairment is contemplated by the current 10 percent 
disability rating awarded under DC 5283 or 5284.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 10 
percent rating under either DC 5284 or 5283, but not both.  
See 38 C.F.R. § 4.7.  Therefore, a rating higher than 10 
percent for residuals of a fracture to the third and fourth 
metatarsals of the left foot is denied.  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine, but it does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.

Extraschedular

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluation for the disability at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disability at issue for which an 
increased compensation benefit is sought on appeal.  For 
example, the record does not show frequent periods of 
hospitalization or absence from employment as a consequence 
of the left foot disorder.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, the appeal is granted.  

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
tinnitus, the appeal is granted.  

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for left ankle arthritis is 
denied.  

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture to the third and fourth 
metatarsals of the left foot is denied.


REMAND

In May 2001, the veteran underwent VA orthopedic examination 
of the spine for the purpose of determining whether he has a 
current low back disorder that could be attributed to his 
service-connected left foot disability.  Following 
examination, the physician's diagnosis was postoperative 
lumbar disk disease.  The examiner stated that the etiology 
of the disk disease could not be determined, and that he 
could not relate that it was not likely related to the 
veteran's fractured foot.  In the October 2001 Addendum to 
the May 2001 examination report, the examiner concluded that 
the etiology of the veteran's arthritis of the lumbar spine 
was unknown, but it was less likely than not related to the 
veteran's foot problem.  

Subsequent to this examination, the veteran submitted written 
statements from four different private physicians in support 
of his claim for service connection for a lumbar spine 
disability.  In a February 2002 statement, C.A.P., D.P.M. 
wrote that while it is always difficult to prove direct cause 
and effect between the veteran's foot injury and his back, 
there was no doubt in Dr. C.A.P.'s mind that there has to at 
least be a contributing factor.  In a January 2004 statement, 
L.W.R., M.D. opined that the veteran has a gait disturbance 
due to his service-connected left foot disorder that causes 
persistent chronic low back pain and intermittent 
exacerbations of lumbar spasm and strain.  

The foregoing opinions suggest that, at the very least, such 
aggravation is taking place between the veteran's service-
connected left foot disorder and his back disorder.  

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  38 C.F.R. § 4.1 (2006) provides 
further that "It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.")  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one." (emphasis added)).  Consequently, the 
necessity for appropriate further examinations is shown for 
the proper assessment of the veteran's claim.  38 U.S.C.A. § 
5103A (West 2002).

Secondly, the veteran testified at his hearing before the 
Board that he has received ongoing treatment for his low back 
disorder from the Toledo VA Medical Center (VAMC) since June 
2005.  No effort has been made to obtain these specifically 
identified current VAMC treatment records.  It is incumbent 
upon VA to assist the veteran in obtaining treatment records 
and medical evidence, the possible location of which has been 
specifically identified by the veteran, in order to fully 
determine the etiology of the disability at issue.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

The Board observes that additional due process requirements 
may be applicable.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2006).

Accordingly, this case is REMANDED for the following:

1.  After obtaining all necessary 
authorizations and releases, the AMC 
should attempt to obtain copies of the 
veteran's recent treatment records 
subsequent to June 2005 from the Toledo 
VAMC and copies of any treatment records, 
regardless of the source, from any health 
care provider who has treated the veteran 
for low back or left foot disability 
since June 2005, the date of the most 
recent treatment records in the claims 
file.  All records obtained should be 
associated with the claims file.

2.  After completion of #1, the AMC 
should schedule the veteran for a VA 
examination to determine whether his low 
back disability, if found, bears any 
relationship to his service-connected 
left foot disorder by way of etiology or 
permanent aggravation.  The claims file 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.
The examiner must address the 
following medical questions:
Is it very likely, at least as likely 
as not, or highly unlikely that the 
veteran's low back disability, if 
found, is related by etiology to his 
left foot disorder, and if so, can the 
relationship be deemed to be 
permanent?
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

If no such etiology relationship can be 
found on an as likely as not basis, the 
examiner should offer an opinion as to 
whether the veteran's low back disability 
has been aggravated to a permanent degree 
by his service-connected left foot 
disorder.  If it is determined that the 
veteran's low back disability has been 
aggravated by his ankle disorder, the 
examiner should offer the following 
assessments to the best of his or her 
ability using the medical evidence in the 
claims folder:

(1)  the baseline for the low back 
aggravated condition (level of disability 
existing prior to the aggravation 
process);

(2)  the level of additional low back 
disability considered to be proximately 
due to the service-connected left foot 
disorder; and 

(3)  an opinion as to whether the 
aggravation is temporary or permanent.  

A complete rationale for any opinion 
expressed is requested.  

3.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the AMC should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examination, the AMC should readjudicate 
the claim of entitlement to service 
connection for a low back disability 
claimed as secondary to the service-
connected left foot disorder.    

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2006).

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (COURT) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 
(West 2002).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


